[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 553 
I am unable to join in the opinion of Justice BUSHNELL affirming the decree entered by the trial court in this cause. Such decree should be reversed and one entered granting the relief sought by plaintiffs in their bill of complaint.
The record is conclusive that plaintiffs at the time of the execution of the trust agreement had the utmost confidence in the integrity of their brother Leonard, defendant herein, and that, for upwards of 10 years prior to the acts herein complained of, the relationship of their brother to them was clearly a fiduciary one. He had the management of their property which consisted largely of real estate and was with his attorney, Edward F. Wunsch, directing and handling the almost endless litigation in which this family was involved. The employment of Mr. Wunsch was by Leonard to represent himself, plaintiffs and two other brothers, now deceased, whose interests in most instances were identical with that of plaintiffs and defendant. It must, therefore, be said that the relationship of Mr. Wunsch towards plaintiffs was also of a fiduciary character.
The trial judge seemed to be somewhat in doubt as to the mental capacity of plaintiff Elizabeth. A careful review of the entire record should leave a doubt in no one's mind. It is most convincing that she is and was mentally incompetent to enter intelligently into any transaction tending to a disposition or conservation of her property without independent advice from a disinterested party. A similar review of the record fails to disclose a much higher degree of mental competency on the part of plaintiff Michael. If credit is to be given to the testimony of Leonard and Attorney Wunsch, Michael should have been under guardianship as far back as 1929.
An incident which undoubtedly had something to do with the transaction by which defendant secured *Page 562 
the conveyances to himself of all of plaintiffs' real estate in February, 1937, and later in March, 1938, the execution of the trust agreement involved herein, which is not referred to in Justice BUSHNELL'S opinion, was a confidence game that was perpetrated upon plaintiffs by two strangers, either late in December, 1936, or in January, 1937. This can best be described by quotations from the testimony of plaintiffs on cross-examination upon the hearing of this cause. We quote from Michael's testimony:
"Did you go to the Warren Bank in 1937 any time or just before that and draw out $2,000?
"A. Yes, I did get $2,000.
"Q. What was that? Will you explain that to the court just what happened at that time?
"A. I tell you, that time — * * *
"Q. I am quite anxious you get our picture. Just tell him.
"A. I got fooled out of that.
"Q. Tell us what happened, the whole story, so that the Judge will get the picture.
"A. They come in and sat down and got talking and said if I would put in so much money they would double it.
"Q. Who was that?
"A. I don't know, strangers.
"Q. Two strangers come in and told you they would double it. Then what happened?
"A. I was foolish enough to put in the money and lost it.
"Q. You went to the bank and drew $2,000. Did Elizabeth draw some more of your money and put it in?
"A. She didn't get it out of that bank.
"Q. She got it out of a bank in Detroit?
  "A. Yes. *Page 563
"Q. What she really did, she went to Leonard Sprenger and got the bank books, your bank books?
"A. Yes.
"Q. And went to the bank and got this money and did she take this money and give it to the same people you give the $2,000 to?
"A. Same people.
"Q. Do you know how much it was all together?
"A. $8,000. Some fellows influenced us and got the money.
"Q. They were two people you don't know their names?
"A. No.
"Q. They came over there — you stop me if I am wrong, I don't want to misrepresent — they got the $2,000 from you out of the Warren Bank and at the same time Elizabeth went down and got the bank book and drew out $6,000 more, that was $8,000 altogether, and you and she gave them to these two men. Were they supposed to put it in some paper and was supposed to be doubled?
"A. Well, give them so much and they would double it. Instead of getting $2,000 out of it we would get $4,000; would be doubled, and when we come to look at what they give us it was nothing but old newspaper.
"Q. In other words, it was like the old gold brick game, they were going to take this $8,000 and put it in some paper, whatever they did, some kind of magic, and they were going to take out $16,000 and give it to you?
"A. Yes, that is the way.
"Q. And you put the $8,000 in and the men disappeared and the $8,000 disappeared and when you opened the package it was just old newspaper?
"A. Yes, that is the way they catched us.
"Q. They got away with the $8,000? Let's try to fix a time on that. This lawsuit was finished 1938, *Page 564 
that was about a year before that, beginning of 1937 or end of 1936?
"A. About two years ago now.
"Q. About the beginning of 1937?
"A. Yes.
"Q. Wasn't that the first thing after that you wanted to tie this stuff up in some way so that someone wouldn't come in there and get it away from you? Isn't that what you had in mind? Weren't you afraid someone else would come in and do the same thing?
"A. I look out, get catched once is enough.
"Q. Isn't that the first time you started talking about protecting yourself in some way that some smart fellow wouldn't come in and take your property?
"A. I had it on my mind but I didn't do anything about it.
"Q. That was on your mind until February, 1938, when this litigation with the Millers got out of the way and within a month of that is when these deeds and this trust agreement was made to Len?
"A. I guess that is right."
Elizabeth's testimony relative to the incident follows:
"Q. Do you owe Mike Sprenger a lot of money for taxes?
"A. Does that hurt you?
"Q. I submit I am entitled to an answer and I ask the court to instruct her to answer.
"A. I am always home working with my brother. Where in God would I get the money?
"I lent my brother $2,000 and I said, 'Mike, you got to take me in with you.' It is my brother and he has got nothing to say. Me and Mike work together and lives together and always work together. It is none of his business. *Page 565 
"Q. I still submit I am entitled to an answer.
"The Court: Read the question. (Pending question read by reporter.)
"Q. Yes or no, witness.
"A. Who told you that.
"Q. The Judge told you to answer the question.
"A. Mister, I and the boys work together and I give him $2,000 and I told him —
"Q. I ask that be stricken. If the witness would spend half of the energy we would get along lot quicker. We can go into that.
"A. Me and Mike went together and agreed together and worked together all our life.
"The Court: Just answer the question. Your lawyer will bring out all the explanations there are. They are entitled to have an answer. You make it appear there is something wrong about it when you don't want to answer. I don't suppose there is. Why don't you answer the question?
"A. Me and Mike always lived together and I think he should pay any taxes.
"The Court: What is wrong with answering the question? Go ahead and answer the question. Just takes a yes or no answer.
"A. I don't know.
"Q. Isn't it a fact you owe him over $24,000 in taxes he has paid on your property?
"A. Who was telling you that? That big mouth right there?
"Q. I am asking you a question, witness.
"A. I am working at home. What the matter with you?
"Q. I ask that be stricken.
"A. When you working with your brother — I earn my time to home.
"The Court: Repeat the question.
"Q. I would like an answer to my question. The record ought to show this —
"The Court: I think the record shows the attitude of the witness. (Pending question read by reporter.) *Page 566 
You can answer that yes or no or you don't know.
"A. Well, I don't know, you know.
"In 1936 I and Mike Sprenger made an investment with some men that was going to double our money, but I didn't take the $35,000 anyhow. I didn't beat us out of Uncle Pete's estate. I did not know this man we gave this money to very long. He come sometimes, we didn't know him much. Maybe he said his name. I don't know his name. He said his name. I am going to ask you one question, it is my money. That is my business where he lives. I worked with Mike and we worked together. I can get my bankbook and show it to you. I will get it when I come back. I can show you my bankbook.
"Mr. Blinstrub: I object to this, has nothing to do with the trust agreement whatever. * * *
"The Court: He may go into that. That is the same one you went into with Mike.
"Q. Yes, same one. I just want to see what part this witness played in that particular transaction. Mike, I think, told us just about what happened. I want to know what this witness claims about it. Were you sitting here and listening to what Mike testified happened on this particular deal? Did you hear Mike testify, witness? I think your Honor, I ought to get a couple answers from this witness. I didn't get any, I will concede, but I think I ought to get a few.
"The Court: You understand the questions?
"A. That is all right, it wasn't his. Nobody but me and Mike's money. He said I took Mike's money. I am going to get my bankbook and show him whose money it is.
"The Court: He is not asking you that now.
"A. I will show him. He got his big mouth open.
"Q. You will get that chance now, I want you to open yours and answer a question. (Pending question read by reporter.)
"A. I think I — he came from Oklahoma.
  "Q. Just tell the judge the whole story. *Page 567
"A. An oil man.
"Q. Just tell so that the judge gets the whole story.
"A. It was my money. Who told you that?
"The Court: Go ahead. It was your money. What happened?
"A. Fellow come, oil man, and we thought we was going to make money and we didn't.
"Q. How were you going to make the money? What was the deal? He was going to wrap your $8,000 in a piece of newspaper, wasn't he?
"A. Not me.
"Q. This man was going to wrap it up in a piece of newspaper?
"A. I didn't have none in my hand.
"Q. And then this man took the $8,000 and laid the newspaper away?
"A. I didn't give the $8,000.
"Q. Did he get the $8,000 or didn't he?
"A. Yes, but I didn't give it.
"Q. Then Mike gave it. I don't care who did, but you were there.
"A. I took some too.
"Q. Am I right in saying he took the $8,000 and put it in a piece of newspaper and laid it away and then you were supposed to get the newspaper down and open it up and there was supposed to be $16,000 there? Isn't that the deal he made? Isn't that right — and when you opened the newspaper there was nothing in it but some cut newspaper? That is the fact, isn't it? I guess I am testifying, Judge. I am trying to get a record some way.
"The Court: Is that right or isn't it, that statement?
"A. He doesn't know nothing of it.
"The Court: Was his statement right or wasn't it? I don't know. I don't know whether he has stated it right or not.
"A. He has got it wrong. He said wrapped in a piece of newspaper but he has got that wrong. *Page 568 
"Q. You tell it the right way. I want it in the record the way it belongs.
"A. Whose money was it?
"Q. I don't care whose money it was. You tell what happened.
"A. You got nothing to say. If I give my money away, if I am at fault, I am at fault, but I didn't take $25,000 and didn't beat out of Uncle Pete's estate, and somebody beat us out of Uncle Pete's estate.
"Q. I ask that be stricken. I think if we can I am entitled to something. Don't you want the judge to know the truth about this whole deal?
"A. What?
"Q. Don't you want the judge to know what happened?
"A. Some day I get it back.
"Q. Don't you want the judge to know what happened?
"A. If it was my money, if it was somebody else's money, I have to tell the truth, but it was my money.
"Q. You are asking this judge to protect you and I am trying to find out whether you need protection so that this judge knows what he has to do to protect you. You tell us what happened on that deal. Don't you want to tell?
"A. You will never find it out until I see him I got it back. You will open your mouth, then I will give it to you.
"Q. Do you know the man's name?
"A. I heard his name?
"Q. What is his name?
"A. Must I tell you everything?
"Q. Yes, I think I am entitled to ask you anything.
"A. If you find out, you die on your head, you step on your head, I wouldn't tell you.
"Q. Where does the man live?
  "A. He live with his sister. *Page 569
"Q. Where?
"A. Thats is all I tell you, don't tell you any further.
"Q. Have you seen him since 1936? Have you seen this man since that day you made this deal?
"The Court: Just answer, witness.
"Q. Your Honor, it is almost 4:30 now, I wonder if it wouldn't be best to instruct this witness if she wants to refresh her memory —
"A. You said it was in paper but it was not in paper.
"Q. What was it? I wasn't there, I am trying to find out from you. What did he wrap it in? Was it a sack or what was it?
"A. In a silk handkerchief, white, now, you know it. Now you got the answer.
"Q. He took the $8,000 —
"A. I didn't take the eight."
Considering the testimony of Michael above quoted and the other testimony given by him, as disclosed by the record, makes readily understandable what prompted the following statement found in the trial court's opinion:
"Plaintiff Michael Sprenger's appearance on the stand presented an interesting problem. Michael made a very quiet witness, rather hard of hearing and eyesight failing slightly, but gave every appearance in the answering of questions of trying to be fair and honest and give the best of his recollection. The outstanding weakness of his testimony, however, is his obvious desire to agree with the questioning counsel regardless which side counsel was on. He rather presented the picture of what is called in common parlance a 'yes man,' undoubtedly due to his advanced years and desire to avoid argument. He presents a most likely field for 'undue influence' at the present time, and a tempting victim at the hands of the unscrupulous." *Page 570 
Michael was indeed an easy and tempting victim. It would require no urging, no coercion, no promises, no misrepresentations on the part of his brother and attorney to secure from him the execution of any instrument they desired, or his consent to any action they proposed. Elizabeth might present a more difficult problem, but a review of her [testimony] and other testimony in the record discloses that she would readily go along with Michael in any action he might see fit to take. When her brother succumbed to the wiles of the confidence men, she said "Mike, you got to take me in with you." As further showing her desire and disposition to do whatever Mike was willing to do, attention is directed to the testimony of defendant relative to the execution of the trust agreement on March 16, 1938, wherein he said that when Mr. Wunsch asked Michael who he wanted to take care of his property, and he replied, "My brother Leonard," that Elizabeth said, "He can take care of mine, too."
Justice BUSHNELL in his opinion gives a summary of the claims of plaintiffs. We find that the record sustains the claims of plaintiffs as summarized by Justice BUSHNELL in respect to all matters that are material to the issue involved in this appeal. We do not feel that the question of the misappropriation of funds by Attorney Wunsch, or the question as to whether a loan was made by plaintiff Michael and his brother John to Mr. Wunsch is highly important to this issue except as bearing upon the credibility of the testimony of Mr. Wunsch and defendant. Suffice to say that even if the claims of Mr. Wunsch and Leonard are true as to the circumstances involving the $25,000 fund received by Wunsch, this transaction does not redound to the credit of either. Mr. Wunsch is not a party to this *Page 571 
litigation and we find it unnecessary to discuss this phase of the case further.
The testimony of plaintiffs that they did not knowingly execute quitclaim deeds to defendant in 1937 for the purpose of placing title to the real estate in Leonard, and that they did not execute the trust agreement knowing and understanding that the title to their property upon the death of the survivor should go to Leonard, if he survived, or his children, in case he predeceased plaintiffs, is most convincing. That it was given solely for the purpose of placing the management and control of their real estate in Leonard for the purpose of protecting title to their property from conniving outsiders is also most convincing, and their testimony to this effect finds support in certain testimony given by Leonard, which we quote here:
"Q. Do you understand that after you recorded the quitclaim deeds you had title to the property?
"A. Well, title to protect the property.
"Q. Title to protect their property?
"A. Yes.
"Q. Protect them in what way?
"A. That they couldn't go to work and sign it over tosomebody, somebody couldn't come in and take it away, outsider.
"Q. So that the purpose of these deeds and declaration of trust was to protect their interest in the property?
"A. Yes, as long as they lived.
"Q. And that was the gist of the conversation at the time they signed it, was that correct?
"A. The conversation you mean?
"Q. Yes.
"A. We talked that over at that time.
"Q. That is what you talked about on March 16, 1938, that is the way you talked about it? *Page 572 
"A. That is the way we told them about it, yes.
"Q. You talked to Michael about it?
"A. Michael.
"Q. You talked to Elizabeth too?
"A. They were right there both at that time when they signed.
"Q. And they told you they wanted you to protect them?
"A. Well, said to protect them.
"Q. You wanted to protect their property?
"A. Yes.
"Q. What else was said as far as Elizabeth was concerned? She refused to sign that?
"A. No — the first time.
"Q. What did she say the first time when she refused to sign it.
"A. I don't just remember.
"Q. Do you remember what she told you?
"A. No, I do not.
"Q. Did you say anything to her?
"A. No, I didn't say much to her.
"Q. Did you say very much to Michael?
"A. No, Mike never said a word, he never said nothing.
"Q. Never said nothing?
"A. No, sir.
"Q. Did Elizabeth do much of the talking?
"A. She done the talking. Mike sat there and didn't say a word only the time Mr. Wunsch asked him.
"Q. What did he ask him?
"A. Asked him who he wanted to take care of his property?
"Q. What did he say?
"A. His brother Leonard.
"Q. Your sister, Elizabeth, what did she say?
"A. She said 'He can take care of mine too.'
"Q. Is that all that was said?
"A. Didn't say nothing more.
  "Q. Didn't say anything more? *Page 573
"A. No.
"Q. You are quite positive Mike didn't say a word hardly?
"A. Didn't say a word. Mike always said, 'Take care of my money and property,' always said it.
"Q. You said Elizabeth didn't say very much but she done most of the talking.
"A. She done most of the talking.
"Q. Mike just sat there and you asked him to sign it?
"A. Mr. Wunsch showed him the papers and asked him to read it.
"Q. Did he read the deeds?
"A. He read them.
"Q. Did Mike read them?
"A. He didn't pay much attention.
"Q. Did he read them?
"A. He looked them over — I don't know.
"Q. You were there?
"A. Yes.
"Q. Did he read them?
"A. I don't know whether he read them. He looked at them.
"Q. Did Elizabeth read them?
"A. She looked over the deeds, yes.
"Q. Did you read them for them?
"A. No, I didn't.
"Q. Did you tell Elizabeth — you heard what Elizabeth said, 'If you don't sign you see what you get'?
"A. Yes, but I don't remember saying that.
"Q. You might have said it?
"A. I don't remember it.
"Q. Is there a possibility you might have said it but you forgot?
"A. I just don't, don't remember saying it.
"Q. You don't remember whether you said it or not?
"A. No.
  "Q. Of course, Mr. Kodweiss wasn't there? *Page 574
"A. No, he wasn't there.
"Q. Now, when these deeds were made out in 1937 you were alone when the deeds were signed, were you?
"A. You mean which — the first two deeds?
"Q. Yes, two first deeds?
"A. No, me and my daughter.
"Q. Mr. Wunsch wasn't there?
"A. No.
"Q. He appears to be a witness on the deeds but he wasn't there at the time?
"A. He wasn't there at that time.
"Q. Why didn't you also get deeds to the Eight-Mile Road piece and Duflo piece and the farm at that time?
"A. I wanted to save that because she lost that money. I was scared somebody would go in and she would deed it all. I said they would have two pieces left and always have some money left."
Mr. Justice BUSHNELL in his opinion says:
"The terms of the instruments [meaning the deeds and trust agreement] are in harmony with their [plaintiffs'] actions and conduct during preceding years. The wills executed June 25, 1929, show intentions consistent with the disposition of their property as made in 1938."
This we find to be correct. In 1929 the plaintiffs and their brothers were in litigation with their sister Mary Miller, which engendered much ill feeling towards Mrs. Miller and her family. Recently Mary's children and these plaintiffs have become reconciled. Furthermore the record shows that both plaintiffs were familiar with wills and understood that they were revocable and could be changed at will.
Some time in 1930 the sister Mary died leaving five children, whose relationship is the same as that of Leonard's four children, and these children of *Page 575 
Mary and Leonard are now the presumptive heirs at law of these plaintiffs, and it is their desire, as expressed by wills made in 1938, that these children shall, at their death, share equally in their estates. The record shows that at the time of the hearing of this cause in the court below, wills executed by plaintiffs were in existence by which Leonard was bequeathed one-half of their estates, and that in case he predeceased them or the survivor, it should go to his children, and one-half was bequeathed to the children of Mary. All of these children are the natural objects of the bounty of these plaintiffs, and it is their expressed desire that said children shall, at the demise of the survivor, share equally in their estates. This is not an instance of a change of mind and attorneys by plaintiffs after having entered into an agreement, as was the case inSherman v. Phelps, 297 Mich. 153. There the plaintiff had the benefit of advice of counsel of her own choosing and who participated in the drafting of the agreement which she attempted to repudiate. Here we have an instance where the plaintiffs were under the care, control and domination of a brother who stood in a fiduciary relationship to them and who, with his attorney, who had also been attorney for plaintiffs, and whose relationship towards plaintiffs was also fiduciary in character, obtained from these plaintiffs without any consideration whatsoever therefor property appraised at $400,000. These plaintiffs did not have the benefit and advice of counsel of their choosing, nor of any one competent to determine the effect of these instruments.
Before discussing the legal principles applicable to this situation we desire to call attention to certain facts appearing in the record to which no reference has been made in the opinion of Justice BUSHNELL, nor was reference made thereto by the *Page 576 
trial judge in his opinion, which we think most significant as bearing upon the good faith and integrity of defendant in his dealings with his elderly and confiding brother and sister, and also as bearing upon the credit that should be accorded his testimony, and the reliability that should be placed in him by the court. It is to be noted that the trust agreement by which Leonard controls, and eventually expects to receive title to plaintiffs' property, is only applicable to the real estate in such agreement described. It is further noted that the bank accounts of the plaintiffs were in the names of Michael, Elizabeth and Leonard, or the survivor. It was admitted by defendant in his testimony that these deposits in numerous banks were the money of Michael and Elizabeth, and that he had no interest therein. On the day the summons in this suit was served on defendant, October 6, 1938, the defendant Leonard withdrew from four banks in the city of Detroit, where plaintiffs had deposits amounting to several thousand dollars, all of these funds, and made a redeposit of the same, not in his own name nor in his name as trustee, but in the name of himself and his son payable to the survivor. He did this notwithstanding the fact that at that time an injunction issued out of the circuit court for the county of Macomb in chancery had been served upon him enjoining him from withdrawing any of plaintiffs' funds from the banks, and so far as the record discloses, these moneys to the extent of several thousand dollars are still on deposit in the name of Leonard and his son, or the survivor. This to our mind clearly indicates that the confidence and trust that was reposed in Leonard by these plaintiffs was not only misplaced but has been most grossly abused, and leads to the unalterable conclusion that it was the intention of Leonard, *Page 577 
during the entire period of his management of the affairs of these plaintiffs, to appropriate, either by fair means or foul, to himself and family, the entire assets of plaintiffs. Leonard makes no excuse or explanation for this act other than he did not understand the terms of the injunction served upon him until after he had seen his attorney, which was subsequent to the withdrawal of practically all of plaintiffs' funds from the various banks.
Defendant and his attorney in this case were dealing with two uneducated, inexperienced and ignorant people. The plaintiff Elizabeth's experience during practically all of her lifetime had been that of a housekeeper for three bachelor brothers, one of whom, George, was demented and had been for many years prior to his death in 1937, and whose condition was such as to require almost constant care and attention. She had never lived in any place other than the house in which she was born, and never had known or experienced anything but hard labor. Michael's experience was as limited as his sister's. He had during his entire lifetime worked the farm upon which he was born and raised, and these people, confiding in the fairness and integrity of their brother Leonard, had been content to permit him to manage and control their affairs. The signing of deeds was not an unusual experience for them because many lots had been sold from subdivisions in which plaintiffs had an interest and whenever deeds were placed before them for execution, they unhesitatingly signed them upon the request of their brother. This situation lends credence to the claim of appellants that the defendant and his attorney secured the execution by plaintiffs of wills in addition to what plaintiffs thought was a management agreement, leading plaintiffs to believe that they were not parting with the title to their property *Page 578 
and could make subsequent disposition of same by will at any time.
We hear chancery cases de novo; it is therefore our duty to weigh all the evidence, and to reach a conclusion in accordance with the just rights of the parties after a review of the entire record, Petz v. Gaines, 286 Mich. 450; Hawthorne v.Dunn, 210 Mich. 176; and we should not reverse the decree entered here unless we are persuaded that it is not in accordance with the just rights of the parties.
In the instant case, after a careful review of the entire record, we are persuaded that the decree entered herein is not sustained by the evidence, and is not in accordance with the just rights of the parties.
We can express our views in a no more apt or briefer way than by paraphrasing from the case of Smith v. Cuddy, 96 Mich. 562,568, 569, because the facts in that case and the legal questions involved are almost identical with those in the case at bar. Under the circumstances of this case, the burden was upon the defendant to show not only that plaintiffs fully understood the terms, import and effect of the instruments executed, but, if their intent was as expressed by those instruments, to show that such intention was not produced by undue influence exerted by himself. Defendant's testimony fails to satisfy us upon either point. Transactions of this nature are regarded by courts of equity with suspicion and scrutinized with vigilance. The presumption is against the propriety of the transaction, and, as has been frequently said in our own cases, the duty of the courts is to refuse judicial sanction to such instruments until fully satisfied of the fairness of the transaction, and that the instruments are the intelligent act of the persons executing them. *Page 579 
The testimony in the instant case falls far short of satisfying us of the fairness of the transaction by which this defendant, without consideration, secured from plaintiffs for himself and his family title to real estate of great value and that the instruments complained of were the intelligent acts of these plaintiffs.
We quote from the opinion of Justice McGRATH inSmith v. Cuddy, supra:
"In Jacox v. Jacox (40 Mich. 473 [29 Am. Rep. 547]), Mr. Justice GRAVES says:
" 'The actual conduct of relatives and others at the time in question towards the individual is generally of much greater value as proof of their conception of his mind or capacity than any term they may employ on the stand to express it.'
"In the present case, the best evidence of the incapacity of the complainant in matters of business was the almost absolute control which defendant assumed and exercised over her business affairs. Continuing, Mr. Justice GRAVES says:
" 'In case it appears from the facts that there was mental disorder, but not of a high degree or far advanced, it then becomes material to inquire into the nature of the transaction, and the influences leading to it; and if the circumstances disclose that the person under the infirmity, whether through choice, accident, or otherwise, was as matter of fact for the time being in the place of ward of the other party, or was by his own consent, however brought about, in a state of submission to the judgment or opinion of the other, a presumption will arise adverse to the justice and equity of the bargain, and the bargainee will be required to show that no advantage was taken, and that in itself the arrangement was not only suitable, fair, and conscientious, but one expedient under the circumstances, and conducive to the interests of the other.' *Page 580 
"The decree below must therefore be reversed, and a decree entered here for complainant, ordering a reconveyance, the decree to stand in lieu of such reconveyance until the same is made."
We call attention to Beattie v. Bower, 290 Mich. 517, and particularly to the authorities cited therein, as supporting the conclusion reached by us in this case. See, also, 2 Pomeroy's Equity Jurisprudence (4th Ed.), § 951, p. 2026; 10 R.C.L. p. 327; 21 C.J. p. 111; Richardson v. Richardson,266 Mich. 194; McGraw v. Muma, 164 Mich. 117.
"In all the variety of the relations of life, in which confidence is reposed and accepted, and dominion may be exercised by one person over another, the court will interfere and relieve against contracts or conveyances, when they would abstain from granting relief, if no particular relation existed between the parties, in which trust and confidence was reposed and accepted, and there was not an opportunity for an abuse of the confidence and the exercise of undue influence."Waddell v. Lanier, 62 Ala. 347.
"The equitable rule is of universal application that where a person is not equal to protecting himself in the particular case, the court will protect him." Connelly v. Fisher, 3 Tenn. Ch. 382.
The trial court in effect found that these plaintiffs needed protection. After quoting from Waddell v. Lanier, Smith v.Cuddy, and Connelly v. Fisher, supra, the court said:
"This court wishes it had the power to enforce the equitable rule just quoted, that where a person is not equal to protecting himself in the particular case, the court will protect him.
"Michael Sprenger needs protection. He is not equal to protecting himself. He needs protection against his sister, Elizabeth, leading him into unsound *Page 581 
investments and transfers. He needs protection against the Miller children and Norman Rice and Bruno Blinstrub, who have been the source of so much trouble and litigation against him, and he now needs protection against his brother Leonard and Leonard's attorney, Edward F. Wunsch, who now for the first time [has] been thrown into opposition against Michael's present desires, and probably his best interests."
If any attempts are made on the part of relatives or outsiders to take advantage of the condition of these plaintiffs, it occurs to us that there should be at least one of the next of kin or a friend that would invoke the aid of a court having jurisdiction to protect these plaintiffs against any designing relatives or outsiders.
We reach the conclusion in this case that the management agreement must be set aside, as well as the conveyances made by plaintiffs to defendant Leonard, in the bill of complaint described, and that, if Leonard has not already done so, his estate should be required to account to plaintiffs for the moneys withdrawn by Leonard from bank accounts belonging to plaintiffs on October 6, 1938, or any other time.
The decree entered in the court below is reversed and one may be entered in accordance with this opinion.
Plaintiffs and appellants may recover costs of this appeal.
SHARPE, C.J., and NORTH and BUTZEL, JJ., concurred with CHANDLER, J. McALLISTER, J., took no part in the decision of this case. *Page 582